DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on August 16, 2022.
Currently, claims 171, 173-187, and 189-193 are pending in the instant application. Claims 184-187 and 189-193 are withdrawn from further consideration as being drawn to a nonelected invention. Accordingly, claims 171 and 173-183 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Response to Arguments
Applicant’s arguments filed on August 16, 2022 have been considered but are moot because the arguments do not pertain to the current rejections necessitated by claim amendments.

    New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 177 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 177 recites that the “liposome” of claim 171 “comprises at least one lipid” selected from several species including neutral lipid species (e.g., DOPE). It is noted that claim 171, from which claim 177 depends, already specifies that the neutral lipid comprises GMO or DSPE as currently amended. Hence, it is unclear whether the liposome of claim 177 is meant to further comprise any of the species recited in claim 177 in addition to the GMO or DSPE recited in claim 171, or whether the “liposome” in claim 171 b) is meant to be limited to GMO or DSPE. As such, the structure of liposome of claim 177 cannot be clearly ascertained. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 171 and 173-183 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prieve et al. (US 2018/0221402 A1, of record).
Prieve teaches making a lipid-encapsulated nucleic acid nanoparticle of “between about 30 nm and about 150 nm” in diameter comprising a cationic lipid (e.g., “MVL5”), DSPE-PEGn (e.g., “DSPE-PEG 2,000”), a therapeutic nucleic acid (e.g., siRNA), and a “membrane-destabilizing peptide” of “AAVALLPAVLLALLAK (SEQ ID NO:39)” that is 100% identical to SEQ ID NO:69 claimed in the instant case, wherein the molar ratio between the cationic lipid and the neutral lipid is about 1:1. See paragraphs 0008, 0011, 0093, 0172-0174, 0235-0253; Table 1.
Prieve teaches that the nanoparticle can include DOPE. See paragraph 0010.
Since Prieve’s lipid-encapsulated nucleic acid nanoparticle fully satisfies all structural limitations set forth in the claims, it necessarily follows that Prieve’s lipid-encapsulated nucleic acid nanoparticle “is capable of penetrating a mucous layer of a gastrointestinal tract”, absent objective evidence to the contrary.

Claims 171, 177-181, and 183 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angel et al. (US 2015/0267189 A1).
Angel teaches making a composition comprising a “nucleic-acid-transfection-reagent complexes”, wherein the nucleic acid is DNA and the “transfection reagent” comprises liposomes comprising “MVL5” as “a multivalent cation”, DSPE, DOPE, PEG, and “a cell-penetrating peptide”, wherein the nucleic acid is encapsulated by the liposomes. See paragraphs 0047, 0115, 0117, 0124, 0213; Table 1. 
Since Angel’s lipid-encapsulated nucleic acid composition fully satisfies all structural limitations set forth in the claims, it necessarily follows that Angel’s composition “is capable of penetrating a mucous layer of a gastrointestinal tract”, absent objective evidence to the contrary.

Double Patenting
The text of the judicially created doctrine not included in this action can be found in a prior Office action.
Claims 171 and 173-183 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 13, 15, 17-18, and 21-24 of copending Application No. 17/098,053 in view of Prieve et al. (US 2018/0221402 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the nanoparticle composition claimed in the ‘053 application claims comprising a nucleic acid, a liposome, a PEG, and a mucus penetrating peptide (e.g., SEQ ID NO:23) renders obvious the instant claims, because it would have been obvious to include a multivalent cationic lipid (MVL5), DSPE-PEG 2,000, and DOPE, wherein the molar ratio between MVL5 and DOPE is about 1:1 in view of the disclosure of Prieve.  In addition, SEQ ID NO:23 claimed in the ‘053 application is 100% identical to SEQ ID NO:414 claimed in the instant case. 

Claims 171, 173-181, and 183 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 101-120 of copending Application No. 17/619,036 in view of Ghosh et al. (US 2021/0284688 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘036 application claims drawn to a delivery vehicle comprising MVL5, DSPE, DOPE, wherein the delivery vehicle is stable in the gastrointestinal environment. Although the ‘036 claims do not recite the delivery vehicle comprises a nucleic acid and a mucus-penetrating peptide, it would have been obvious to incorporate a nucleic acid such as siRNA and a “mucus-penetrating peptide” into the delivery vehicle of the ‘036 claims in order to improve the delivery of the delivery vehicle to the gastrointestinal tract and also to deliver a nucleic acid-based therapeutic agent to the gastrointestinal environment, because it was known in the art that “mucus penetrating peptides could be used for delivery of a therapeutic agent” for “diseases of the gastrointestinal tract”, wherein “the peptide aids in the agent crossing the mucosal epithelia of the gastrointestinal tract to get into the bloodstream.” See paragraphs 0032-0034, 0053-0058 of Ghosh. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635